Citation Nr: 1804725	
Decision Date: 01/25/18    Archive Date: 02/05/18

DOCKET NO.  11-05 490A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to an increased rating greater than 10 percent for fracture, right femur with post-operative scars.

3. Entitlement to an increased rating greater than 10 percent for fracture, left femur with post-operative scars.

4. Entitlement to an increased rating greater than 10 percent for fracture, left tibia and fibula with scars and residual bowing.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs



ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. The Veteran does not have a current diagnosis of PTSD.

2. The Veteran's fracture, right femur with post-operative scars manifested as pain, difficulty with prolonged walking and standing, use of a cane and walker, and slight limitation of range of motion of the knee, with full range of motion of the hip.

3. The Veteran's fracture, left femur with post-operative scars manifested as pain, difficulty with prolonged walking and standing, use of a cane and walker, with slight limitation of range of motion of the knee and full range of motion of the hip.

4. The Veteran's fracture, left tibia and fibula with scars and residual bowing manifested as pain, difficulty with prolonged walking and standing, use of a cane and walker, with slight limitation of range of motion of the knee and full range of motion of the ankle.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for PTSD have not been met.  38 U.S.C. §§ 1110, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2. The criteria for entitlement to an increased rating greater than 10 percent for fracture, right femur with post-operative scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5255 (2017).

3. The criteria for entitlement to an increased rating greater than 10 percent for fracture, left femur with post-operative scars have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5255 (2017).

4. The criteria for an increased rating greater than 10 percent for fracture, left tibia and fibula with scars and residual bowing have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Code 5262 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from August 1955 through August 1958.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision issued by a Department of Veterans Affairs (VA) Regional Office.  The Board notes that the rating decision was issued by the Regional Office in Houston, Texas, but the Veteran has since moved to Tennessee.

In March 2011, the Veteran requested a Regional Office Hearing before a Decision Review Officer instead of a hearing before the Board.  The Veteran was scheduled for a hearing in December 2016, but did not attend the hearing.  In November 2017, the Veteran declined an optional Board hearing.  The Board may proceed to consider the merits.  38 C.F.R. § 20.704(d).

In an August 2011 written statement, the Veteran wrote an "appeal to your decision" and referenced a June 2011 decision denying pension payments.  The Veteran made clear that pension should be disregarded, and he intended to apply for compensation instead.  He then described several pieces of evidence in support of a claim for entitlement to service connection for left and right lower extremity nerve damage.  Therefore, the Board interprets the Veteran's August 2011 letter as an informal claim for entitlement to service connection for left and right lower extremity nerve damage.  As the record does not reflect that the RO has taken any action on these issues, the claims are REFERRED to the RO for further action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The Board notes that the Veteran initially appealed the issue of entitlement to service connection for a low back condition in his June 2010 notice of disagreement.  However, that issue was not included in the December 2010 statement of the case.  In November 2016, the RO issued a statement of the case addressing the issue of entitlement to service connection for a low back disability.  No VA Form 9 or correspondence indicating an intent to appeal was received within 60 days of the statement of the case.  The issue was thus never perfected for appeal, and the Board does not have jurisdiction over this claim.

The RO scheduled the Veteran for VA examinations in October 2016 to determine his claim for PTSD and evaluate the severity of his leg disabilities.  The Veteran failed to RSVP for these examinations, and they were cancelled.  There is no indication in the record that the Veteran did not receive notice of his scheduled examinations.  He was in regular contact with the RO in October 2016 in order to schedule his Decision Review Officer hearing.  See Correspondence dated November 7, 2016 (rescheduling the Veteran's DRO hearing).  Furthermore, the Veteran continued to submit evidence in support of his claims.  The Veteran has not provided any explanation as to why he failed to RSVP for his October 2016 VA examinations, and there is no indication in the record that he failed to receive notice.  His failure to report for the examinations was discussed in the October 2017 supplemental statement of the case, and he has not responded with any explanation for his failure to report or a request that the examinations be rescheduled.  Accordingly, VA has satisfied its duty to assist with respect to these claims, and any deficiencies in the evidence are a direct result of the Veteran's refusal to cooperate.  [The Board notes he did report for a 2017 VA psychiatric examination after he claimed an increase in his symptomatology.]

The regulations pertinent to this decision (38 C.F.R. §§ 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.321, 4.1-4.7, 4.14, 4.20, 4.21, 4.40, 4.45, 4.67, 4.71a, Diagnostic Codes 5255, 5262 ) were initially provided in the December 2010 Statement of the Case and October 2017 Supplemental Statement of the Case.  Since he has had adequate notice of the pertinent laws, they will not be repeated here.

PTSD

The Veteran claims he is entitled to service connection for PTSD.  Specifically, he claims he was traumatized in his 1956 motor vehicle accident in which he sustained multiple leg fractures and witnessed the death of his friend.

Initially, the Board notes that the Veteran is in receipt of a 100 percent disability rating for depression, and the Veteran has routinely claimed he has PTSD related to the trauma of his motor vehicle accident.  Accordingly, the analysis herein is limited solely to whether the Veteran has PTSD related to his active duty service.

Service connection for PTSD requires 1) medical evidence of a diagnosis of PTSD and the medical basis therefor; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed in service stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.

After a complete review of the record, the Board finds that entitlement to service connection for PTSD is not warranted.

The Veteran was afforded a VA examination in October 2009 to assess the etiology of his psychiatric disability.  The examiner noted the Veteran did not meet the criteria for avoidance symptoms of PTSD.  The Veteran drove a car, related most of his avoidance symptoms to the last ten years, and his loss of interest in life was due to the pain in his legs rather than the traumatic event.  The examiner diagnosed him with depressive disorder.

The Veteran was afforded a second VA examination to determine the etiology of his PTSD in October 2016.  However, he failed to RSVP for that examination and it was canceled.  

VA treatment records note the Veteran sought occasional mental health treatment.  A November 2014 note indicated he complained of PTSD "symptoms," and he was referred to mental health to be evaluated for PTSD.  That evaluation, in February 2015, resulted in diagnosis of depressive disorder.  A May 2017 psychiatric assessment expressly noted the Veteran did not meet the criteria for PTSD, and he was diagnosed with an unspecified depressive disorder.  He also had a VA psychiatric examination in August 2017, after claiming an increase in symptoms, which also reflected diagnosis of major depression.  During his August 2017 neurocognitive assessment, the examiner noted "PTSD (not service-related, resolved)."  VA treatment records consistently note the Veteran has a diagnosis of, and is treated for, depression.  They also note a past medical history that includes PTSD, but the only additional information about that history, is the note mentioned above that classified it as "not service related" and "resolved."  

Accordingly, the evidence does not reflect that the Veteran has ever been diagnosed with PTSD by a mental health specialist.  Again, he is already service-connected for depression.  As there is no evidence of a current disability, there is no basis on which the claim for service connection may be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  It is therefore unnecessary to address any other element of service connection.  Accordingly, the claim for service connection for PTSD is denied.

Right Femur, Left Femur, and Left Tibia and Fibula Disabilities

The Veteran contends that his service connected right femur, left femur, and left tibia and fibula disabilities are worse than the separate, 10 percent ratings he receives for each disability.  Specifically, he claims he experiences constant pain, and his knees and ankles often buckle or give out on him.

The Veteran's right femur and left femur disabilities receive separate 10 percent ratings under Diagnostic Code 5255.  In order to warrant an increased, 20 percent, rating under Diagnostic Code 5255, the Veteran would have to demonstrate malunion of the femur with moderate knee or hip disability.  His tibia and fibula disability is rated as 10 percent disabling under Diagnostic Code 5262.  In order to warrant an increased, 20 percent, rating under Diagnostic Code 5262, the Veteran would have to demonstrate malunion of the tibia and fibula with moderate knee or ankle disability.

The Veteran was afforded a VA examination in December 2008 to determine the severity of his leg disabilities.  The Veteran reported experiencing aching, sharp, and cramping pain in his knees, hips, lower back.  The pain could be managed with medication, but he was limited in his ability to exercise, walk, run, dance, ride a bike, and play sports.  The examiner observed that the Veteran bore more weight on his right leg, and he ambulated with short steps with limited push off.  However, examination of the Veteran's feet did not show any signs of abnormal weight bearing or breakdown, callosities or any unusual shoe or wear pattern, but the Veteran did require a cane and walker for support.  Physical examination of the femurs was within normal limits.  Physical examination of the left tibia and fibula revealed malunion with the knee or ankle disability such as bowing of the tibia and fibula.

Range of motion testing of the hips demonstrated full range of motion bilaterally, with pain at the outer limits of range of motion for adduction and internal rotation bilaterally.  His hips showed no evidence of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation bilaterally.

Moving to the Veteran's knees, the examiner noted there was no evidence of edema, effusion, weakness, redness, heat, guarding of movement, or subluxation, genu recuvaratum, or locking pain bilaterally.  However, his left knee did show tenderness and crepitus.  The Veteran's right knee had flexion to 135 degrees with pain beginning at 135 degrees, and extension to 0 degrees with pain at 0 degrees.  His left knee demonstrated extension to 135 degrees with pain beginning at 125 degrees, and full extension without pain.  All ligamentous and meniscal testing was negative.

Examination of the ankles revealed bilateral eversion deformity, but no dorsiflexion, plantar flexion, or inversion deformity.  There was no evidence of edema, effusion, weakness, redness, heat, guarding, or subluxation bilaterally.  The Veteran's left ankle showed signs of tenderness.  Results from range of motion testing reflected right dorsiflexion to 20 degrees with pain at 20 degrees, and plantar flexion to 45 degrees.  The Veteran's left ankle demonstrated dorsiflexion to 10 degrees with pain at 10 degrees, and plantar flexion to 45 degrees with pain at 45 degrees.

For all the Veteran's joints, joint function was additionally limited by pain after repetitive use, but there was no additional limitation in range of motion bilaterally.  There was no additional limitation of function due to fatigue, weakness, lack of endurance, or incoordination.

In April 2010, the Veteran was afforded a VA examination to determine the etiology of his bilateral lower extremity neurological abnormalities.  During that examination, the examiner noted the Veteran's gait was antalgic on the left and his balance was poor, but he could heel toe walk with support.  The Veteran complained of weakness of the ankles, but the examiner found no evidence of instability or weakness on examination.  The examiner noted there was a varus of the left knee.

VA treatment records note the Veteran continuously complained of pain and weakness in his knees and ankles.  A VA treatment record dated March 2011 noted the Veteran's extremities had pain, but good range of motion; the Veteran was unable to perform tip toe and heel walking, but he could squat.  In May 2011, the Veteran complained of pain in his ankles and reported that his ankles and knees occasionally give out.  Physical examination revealed his ankles had full range of motion, with pain on dorsiflexion, and no inflammation bilaterally.  His knees demonstrated some crepitus, but had full range of motion bilaterally.  A September 2016 VA treatment record noted the Veteran's bilateral hip and ankle range of motion was within full limits at every angle.  His right knee had flexion to 115 degrees and his left knee had flexion to 110 degrees, with full extension bilaterally.

The Veteran was scheduled for a second VA examination to evaluate the severity of his leg disabilities in October 2016.  That examination was canceled because he failed to RSVP for the examination.  However, as noted above, the Veteran underwent range of motion testing for his hips, knees, and ankles in September 2016 at a VA facility.

Initially, the Board notes that the Veteran was diagnosed with osteoarthritis of the left knee in March 2010.  He was subsequently diagnosed with osteoarthritis bilaterally, and underwent a total left knee replacement in June 2016.  However, x-ray reports from December 2012 note "rods are present in the right femur and the left tibia.  There is no evidence of hardware provocation."  As such, there is no evidence that the Veteran's bilateral osteoarthritis is in any way related to his service-connected leg disabilities.  Subsequent assessment of the Veteran's knee disabilities are associated with his osteoarthritis.  See VA treatment record dated November 2014 (noting "patient has documented symptomatic pain and stiffness from osteoarthritis of knees which interferes with functional activities (standing)"); April 2015 (noting "DJD knee - injection helped but still buckles, interested in knee replacement").  Accordingly, no physician has attributed the Veteran's worsening knee complaints to the residuals of his right and left femur fractures or his left tibia and fibula fracture.

There is no competent, credible evidence demonstrating the Veteran's residuals of his right and left femur fractures manifested as malunion of the femur with moderate hip or knee disability.  The evidence demonstrates that the Veteran's residuals of his right femur fracture, left femur fracture, and left tibia and fibula fracture consisted of subjective complaints of pain and weakness, with minimal reduction of hip, knee, and ankle range of motion.  The Board acknowledges the Veteran used a cane or walker for ambulation due to balance issues, but he was able to heel toe walk with the support and could perform average daily living activities.

As outlined above, the Veteran consistently had full range of motion in his hips bilaterally and flexion of his knees to 115 degrees on the right and 110 degrees on the left.  The Veteran's symptoms fall far short of the criteria required for even a compensable rating of limitation of extension of the thigh under Diagnostic Code 5251, limitation of flexion of the thigh under Diagnostic Code 5252, or impairment of the thigh under Diagnostic Code 5253.  A rating under diagnostic code 5250 is not warranted because the Veteran has not been diagnosed with ankylosis of the hips.  Additionally, the Veteran's knee symptoms do not amount to a compensable rating under Diagnostic Code 5260 for limitation of flexion, or Diagnostic Code 5261 for limitation of extension.  Further, the Veteran's worsening knee pain and weakness has consistently been attributed to his osteoarthritis, rather than residuals from his fractures.  As the Veteran's right and left knees do not demonstrate limited flexion or extension to warrant even a compensable rating under the Diagnostic Codes rating hip or knee disabilities, it cannot be said that the Veteran's residuals of his right and left femur fractures cause moderate hip or knee disability.

Similarly, there is no competent, credible evidence demonstrating the Veteran's residuals of his left tibia and fibula disability manifested as malunion with moderate knee or ankle disability.  Although the December 2008 VA examiner noted he had a eversion deformity and range of motion testing demonstrated reduced dorsiflexion of the left ankle, all subsequent range of motion testing demonstrated full range of motion bilaterally.  The Veteran has not demonstrated moderate limitation of motion of the ankle to warrant a compensable rating under Diagnostic Code 5271.  Range of motion of his left ankle demonstrated decreased dorsiflexion to 10 degrees, but full range of motion in all other planes in December 2008.  The April 2010 VA examiner found no indication of weakness or instability in the Veteran's ankles, and all VA treatment records note the Veteran had full range of motion of his ankles.  This limitation of motion can hardly be described as "moderate."  Accordingly, the Board finds that moderate knee or ankle disability has not resulted from the left tibia and fibula fracture, and that the criteria for a higher disability rating have not been met.

In light of the clinical findings and the Veteran's descriptions, the Board concludes that moderate hip or knee disability has not resulted from the right and left femur fractures, and that the criteria for a higher disability rating are not met.  Further, moderate knee or ankle disability has not resulted from the left tibia and fibula fracture, and that the criteria for a higher disability rating are not met.

For these reasons, the Board finds that the weight of the evidence is against the assignment of ratings in excess of 10 percent for the Veteran's fracture, right femur with post-operative scars, fracture, left femur with post-operative scars, and fracture, left tibia and fibula with scars and residual bowing.  The preponderance of the evidence is against this claim, and hence the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 53-56.


ORDER

Entitlement to service connection for PTSD is denied.

Entitlement to an increased rating greater than 10 percent for fracture, right femur with post-operative scars is denied.

Entitlement to an increased rating greater than 10 percent for fracture, left femur with post-operative scars is denied.

Entitlement to an increased rating greater than 10 percent for fracture, left tibia and fibula with scars and residual bowing is denied.



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


